Case 2:20-cv-00012-JRS-MJD Document 21-2 Filed 02/21/20 Page 1 of 5 PageID #: 304
Case 2:20-cv-00012-JRS-MJD Document 21-2 Filed 02/21/20 Page 2 of 5 PageID #: 305
Case 2:20-cv-00012-JRS-MJD Document 21-2 Filed 02/21/20 Page 3 of 5 PageID #: 306
  Case 2:20-cv-00012-JRS-MJD Document 21-2 Filed 02/21/20 Page 4 of 5 PageID #: 307
  THABO 531.01 *                      INMATE HISTORY                   *       02-19-2020
PAGE 001 OF 001 *                       QUARTERS                       *       13:09:48

 REG NO..: 12982-104 NAME....: GOTTESFELD, MARTIN
 CATEGORY: QTR       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                          START DATE/TIME   STOP DATE/TIME
THA     D03-038L     HOUSE D/RANGE   03/BED   038L        02-06-2020 0750   CURRENT
THA     D02-015L     HOUSE D/RANGE   02/BED   015L        01-29-2020 0934   02-06-2020 0750
THA     D02-010LDS   HOUSE D/RANGE   02/BED   010L   DS   01-24-2020 1248   01-29-2020 0934
THA     D02-013LDS   HOUSE D/RANGE   02/BED   013L   DS   01-03-2020 1232   01-24-2020 1248
THA     D02-010LDS   HOUSE D/RANGE   02/BED   010L   DS   12-09-2019 2104   01-03-2020 1232
THA     D04-041L     HOUSE D/RANGE   04/BED   041L        04-01-2019 1526   12-09-2019 2104
THA     D04-043L     HOUSE D/RANGE   04/BED   043L        04-01-2019 1340   04-01-2019 1526
OKL     Z01-112LAD   HOUSE Z/RANGE   01/BED   112L   AD   03-26-2019 2036   04-01-2019 0900
OKL     R01-001L     HOUSE R/RANGE   01/BED   001L        03-26-2019 1645   03-26-2019 2036
BRO     Z04-108UAD   HOUSE Z/RANGE   04/BED   108U   AD   03-14-2019 1457   03-26-2019 0550
BRO     Z03-110UAD   HOUSE Z/RANGE   03/BED   110U   AD   02-25-2019 1103   03-14-2019 1457
BRO     Z03-112UAD   HOUSE Z/RANGE   03/BED   112U   AD   02-15-2019 2045   02-25-2019 1103
BRO     R02-001L     HOUSE R/RANGE   02/BED   001L        02-15-2019 1835   02-15-2019 2045
NYM     Z02-204LAD   HOUSE Z/RANGE   02/BED   204L   AD   01-31-2017 1017   02-04-2017 0918
NYM     Z02-203LAD   HOUSE Z/RANGE   02/BED   203L   AD   01-13-2017 1020   01-31-2017 1017
NYM     Z02-202LAD   HOUSE Z/RANGE   02/BED   202L   AD   12-22-2016 0819   01-13-2017 1020
NYM     Z01-107LAD   HOUSE Z/RANGE   01/BED   107L   AD   12-02-2016 2338   12-22-2016 0819
NYM     Z01-107LAD   HOUSE Z/RANGE   01/BED   107L   AD   11-15-2016 1028   12-02-2016 1702
NYM     Z01-104LAD   HOUSE Z/RANGE   01/BED   104L   AD   11-14-2016 2154   11-15-2016 1028
NYM     R01-001L     HOUSE R/RANGE   01/BED   001L        11-14-2016 1831   11-14-2016 2154
BRO     G02-402U     HOUSE G/RANGE   02/BED   402U        03-08-2016 2241   03-10-2016 0530
BRO     R02-001L     HOUSE R/RANGE   02/BED   001L        03-08-2016 1756   03-08-2016 2241
OKL     E07-525U     HOUSE E/RANGE   07/BED   525U        03-01-2016 2106   03-08-2016 0900
OKL     E08-602U     HOUSE E/RANGE   08/BED   602U        03-01-2016 1640   03-01-2016 2106
MIM     C01-005U     HOUSE C/RANGE   01/BED   005U        02-17-2016 1931   03-01-2016 1224
MIM     R01-001L     HOUSE R/RANGE   01/BED   001L        02-17-2016 1828   02-17-2016 1931




G0000         TRANSACTION SUCCESSFULLY COMPLETED




                                                                                       Attach. 1
  Case 2:20-cv-00012-JRS-MJD Document 21-2 Filed 02/21/20 Page 5 of 5 PageID #: 308
  THABO         *           INMATE DISCIPLINE DATA           *     02-13-2020
PAGE 001 OF 001 *     CHRONOLOGICAL DISCIPLINARY RECORD      *     13:02:34

REGISTER NO: 12982-104 NAME..: GOTTESFELD, MARTIN
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 02-13-2020

-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 3338082 - SANCTIONED INCIDENT DATE/TIME: 12-06-2019 1920
DHO HEARING DATE/TIME: 12-20-2019 1120            DHO REPT DEL: 01-24-2020 1504
FACL/CHAIRPERSON.....: THA/D.MATTHEWS
REPORT REMARKS.......: I/M STATED HE WAS EXTORTING ANYONE
   204A EXTORTING/BLACKMAIL/PROTECTING - FREQ: 1
        DIS GCT    / 27 DAYS / CS
        COMP:010 LAW:P   TO PROMOTE CLEAR CONDUCT
        LP COMM    / 90 DAYS / CS
                   FROM: 12-20-2019 THRU: 03-18-2020
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT
        LP PHONE   / 90 DAYS / CS
                   FROM: 12-20-2019 THRU: 03-18-2020
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT
        MON FINE   / 50.00 DOLLARS / CS
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT




G0005       TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




                                                                           Attach. 2
